ICJ_048_NorthernCameroons_CMR_GBR_1963-01-11_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE DU 11 JANVIER 1963

1963

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN ». UNITED KINGDOM)

ORDER OF 11 JANUARY 1963
La présente ordonnance doit être citée comme suit:

« Affaire du Cameroun septentrional
( Cameroun c. Royaume-Uni),
Ordonnance du Ix janvier 1963: C.I. J. Recueil 1963, p. 3. »

This Order should be cited as follows:

“Case concerning the Northern Cameroons
(Cameroun v. United Kingdom),
Order of 11 January 1963: I.C.]. Reports 1963, p. 3.”

 

N° de vente: 972
Sales number

 

 

 
1963
Le 11 janvier
Rôle général
n° 48

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1963

11 janvier 1963

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE

Le Président de la Cour international de Justice,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour;

vu l'ordonnance du 27 novembre 1962, prorogeant au 1° mars
1963 la date d’expiration du délai pour la présentation par le
Gouvernement de la République fédérale du Cameroun d’un exposé
écrit contenant ses observations et conclusions sur lexception
préliminaire soulevée par le Gouvernement du Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord;

Considérant que, par lettre du 27 décembre 1962, l'agent du
Gouvernement de la République fédérale du Cameroun a demandé
que l'expiration de ce délai soit reportée au 1° juillet 1963;

Considérant que, par lettre du 2 janvier 1963, l’agent du Gouver-
nement du Royaume-Uni de Grande-Bretagne et d'Irlande du Nord
a été informé de cette demande et invité à faire connaître les vues
de son Gouvernement à cet égard;

Considérant que, par lettre du 8 janvier 1963, l'agent du Gou-
vernement du Royaume-Uni de Grande-Bretagne et d'Irlande du
Nord a fait savoir que son Gouvernement n’avait pas d’objection
à la prorogation demandée,

4
4 CAMEROUN SEPTENTRIONAL (ORD. DU II I 63)

Reporte au 1er juillet 1963 la date d’expiration du délai dans
lequel le Gouvernement de la République fédérale du Cameroun
pourra présenter un exposé écrit contenant ses observations et
conclusions sur l’exception préliminaire soulevée par le Gouverne-
ment du Royaume-Uni de Grande-Bretagne et d’Irlande du Nord.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, 4 La Haye, le onze janvier mil neuf cent soixante-
trois, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement de la République fédérale du Cameroun et au
Gouvernement du Royaume-Uni de Grande-Bretagne et d’Irlande
du Nord.

Le Président,
(Signé) B. WiNIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.
